

115 HR 5984 IH: Secure Every Child Under the Right Equipment Standards Act of 2018
U.S. House of Representatives
2018-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5984IN THE HOUSE OF REPRESENTATIVESMay 29, 2018Mr. Gottheimer (for himself and Mr. Faso) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to publish a notice of proposed rulemaking concerning
			 seat belts on school buses, and for other purposes.
	
 1.Short titleThis Act may be cited as the Secure Every Child Under the Right Equipment Standards Act of 2018 or the SECURES Act of 2018. 2.Proposed rulemaking (a)RequirementsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall publish a notice of proposed rulemaking on new Federal standards for school bus seat belt requirements on all school buses, regardless of gross vehicle weight rating.
 (b)ConsiderationsIn the proposed rulemaking, the Secretary shall consider— (1)the safety benefits of a lap/shoulder belt system (also known as a Type 2 seat belt assembly);
 (2)the conclusion of the National Transportation Safety Board that Lap/shoulder belts provide the highest level of protection for school bus passengers and that Properly worn lap belts provide some benefit, while Properly worn lap/shoulder belts provide greater benefit by reducing injuries related to upper body flailing;
 (3)the 2015 announcement by the Administrator of the National Highway Traffic Safety Administration Mark Rosekind, stating that the agency believes that every child on every school bus should have a three-point seat belt;
 (4)any innovative approaches to seat belt detection, seat belt reminder systems, and seat belt violation alert systems that could be incorporated into school bus designs; and
 (5)existing experience from the States that have already required school buses to be equipped with seat belts.
				